DETAILED ACTION
This office action is responsive to application 16/837,604 filed on April 1, 2020.  Claims 1-14 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 8/06/20 and 9/08/21 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a magnet mounting portion” at line 4 of page 23.  However, a magnet mounting portion is previously recited in parent claim 1.  Therefore, it is unclear if the magnet mounting portion recited in claim 3 is directed toward the same magnet mounting portion of claim 1 or a different magnet mounting portion.  As such, claim 3 is deemed indefinite by the Examiner.  Claim 3 may be amended to change “a magnet mounting portion” to “the magnet mounting portion” in order to overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR20160021562).  Portions of Park cited herein refer to the English translation provided by the Examiner.

	Consider claim 1, Park teaches:
	A driving device housing (cover member, 300, figures 1, 2 and 5) made of permeability magnetic material (see paragraph 0058), polygonal in outer shape (“polygonal”, paragraph 0028, see figure 1), and with an axial direction (i.e. “Z” direction in figures 1 and 2), the driving device housing (300) comprising: 
	an outer peripheral side wall (e.g. sidewall 312-3 of figure 5, paragraph 0035) and a housing top wall (upper end portion, 311, paragraph 0035) connected to a front side of the outer peripheral side wall (312-3, see figures 1 and 5, paragraph 0035), the housing top wall (311) being provided with an opening (hollow, 310) allowing light to pass through (see figure 1, paragraph 0029); and 
	at least one step portion (301-1 to 301-4, paragraph 0031, figure 1) at each corner portion thereof (see figure 1), wherein the step portion (301-1 to 301-4) comprises: 
	a step horizontal wall extending in a direction intersecting with the axial direction (Numerals 301-1 to 301-4 point to horizonal walls in figure 1.); and 
	a step vertical wall extending from the step horizontal wall toward a front side or a rear side (For instance, the step 301-1 has a vertical wall portion extending from the horizontal wall to the base (210) in figure 1.), and 
	wherein a magnet mounting portion is formed by an inner peripheral wall surface of the step vertical wall and an inner peripheral wall surface of the outer peripheral side wall adjacent thereto (For instance, as shown in figures 5 and 8, a magnet (130-3) is mounted between a step vertical wall portion of sidewall 312-2 and the outer peripheral sidewall (312-3) adjacent thereto.  See paragraphs 0084-0086.).

	Consider claim 6, and as applied to claim 1 above, Park further teaches that the housing (300) further comprises an inner peripheral side wall at each corner portion thereof (see 314 in figures 5 and 8), the inner peripheral side wall (314) extends from an inner peripheral side of the housing top wall (311) toward a rear side (i.e. as shown in figures 5 and 8), and the inner peripheral wall surfaces of the step vertical wall (312-2, figures 5 and 8) forms the magnet mounting portions together with the inner peripheral side wall (312-3) and is opposite to the inner peripheral side wall (312-3) in a direction orthogonal to the axial direction (see figures 5 and 8).

	Consider claim 7, Park teaches a driving device (see figure 2) comprising:	
	The housing of claim 1 (see claim 1 rationale);
	a magnet (130) disposed at the magnet mounting portion (see figure 8, paragraphs 0084-0086);
	a lens support (bobbin, 110) disposed in the housing (300, paragraphs 0027, 0061 and 0062);
	a spring (upper elastic member, 150, lower elastic member, 160) supporting the lens support (110) on at least one of a front side and a rear side of the lens support (110, see paragraphs 0064 and 0073);
	a coil (coil, 120) disposed on an outer peripheral side of the lens support (110, paragraph 00080);
	a base (base, 210) supporting the housing (300) at a rear side of the housing (300, see figure 1, paragraph 0028);
	wherein the magnet (130) comprises a side surface in close contact with the inner peripheral wall surface of the step vertical wall (312-2) and the inner peripheral wall surface of the outer peripheral side wall (312-3) adjacent thereto in the magnet mounting portion (see figure 8).

	Consider claim 8, and as applied to claim 7 above, Park further teaches that the magnet (130) is in a trapezoidal shape (see figures 2 and 8) and comprises a magnet outer peripheral side wall, a magnet inner peripheral side wall (see figures 2 and 8), and two magnet inclined side walls connecting the magnet outer peripheral side wall and the magnet inner peripheral side wall (see figures 2 and 8), the magnet outer peripheral side wall is taken as a top side of the trapezoidal shape (see figure 2), the magnet inner peripheral side wall is taken as a bottom side of the trapezoidal shape (see figure 8), the two magnet inclined side walls are taken as oblique sides of the trapezoidal shape (see figure 2), the magnet outer peripheral side wall, the two magnet inclined side walls are respectively in close contact with the inner peripheral wall surface of the step vertical wall (312-2, see figure 8, paragraphs 0084-0086) and the peripheral wall surface of the outer peripheral side wall adjacent thereto (312-3, see figure 8, paragraphs 0084-0086) in the magnet mounting portion, and the magnet inner peripheral side wall is disposed toward an inside of a cavity surrounded by the housing (300, see figure 8).

	Consider claim 10, and as applied to claim 8 above, Park further teaches that the magnet inner peripheral side wall of the magnet (e.g. 130-3, see figure 8) and the inner peripheral side wall extending from the inner peripheral side of the housing top wall (311, see figures 1 and 8) and facing the magnet (130-3) inner peripheral side wall have an arc-shaped surface, respectively (see figures 1 and 8).

	Consider claim 9, and as applied to claim 7 above, Park further teaches that the housing (300) is in a rectangular shape (see figure 1).

	Consider claim 11, and as applied to claim 7 above, Park further teaches that the rear side surface (protrusion, 315) of the step horizontal wall is provided as a positing surface of a front side of the magnet (130, paragraphs 0044 and 0086, figures 5 and 8).

	Consider claim 12, and as applied to claim 7 above, Park further teaches that the step horizontal wall is provided with a front side spring (upper elastic member, 150) supporting the lens support (110, see paragraphs 0064, 0045 and 0046).

	Consider claim 13, Park teaches a camera device (“digital cameras”, paragraph 0002) comprising the driving device according to claim 7 (see claim 7 rationale, paragraph 0002).

	Consider claim 14, Park teaches an electronic device (“mobile phone”, paragraph 0002) comprising the camera device according to claim 13 (“mobile phones and the like are equipped with digital cameras”, paragraph 0002).

Allowable Subject Matter
Claims 2, 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon the 35 USC 112 rejection thereto being remedied in the manner suggested by the Examiner.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 2, the prior art record does not teach nor reasonably suggest that the housing comprises a first step portion and a second step portion at each corner portion thereof, the first step portion comprises: a first step vertical wall extending from an outer peripheral side of the housing top wall toward a rear side, and a first step horizontal wall extending from a rear side of the first step vertical wall in a direction intersecting with the axial direction; the second step portion comprises: a second step vertical wall extending from the first step horizontal wall toward a rear side, and a second step horizontal wall extending from a rear side of the second step vertical wall in a direction intersecting with the axial direction; and the magnet mounting portion is formed by an inner peripheral wall surface of the second step vertical wall and an inner peripheral wall surface of the outer peripheral side wall adjacent thereto, in combination with the other elements recited in parent claim 1.

	Claims 4 and 5 contain allowable subject matter as depending from claim 2.

	Consider claim 3, and as applied to claim 1 above, Park further teaches that the housing (300) comprises a first step portion and a corner edge portion at each corner portion thereof (see figure 1), the first step portion comprises: 
	a first step vertical wall extending from an outer peripheral side of the housing top wall (311) toward a rear side (i.e. vertically from the housing top wall (311) to the top of a step portion (301), as shown in figures 1 and 2), and a first step horizontal wall extending from a rear side of the first step vertical wall in a direction intersecting with the axial direction (Numerals 301-1 to 301-4 point to first step horizonal walls in figure 1.); a top wall of the corner edge portion is equivalent to the first step horizontal wall (see figure 1).
	However, the prior art of record does not teach nor reasonably suggest that a magnet mounting portion is formed by an inner peripheral wall surface of the first step vertical wall and an inner peripheral wall surface of the outer peripheral side wall adjacent thereto, in combination with the other elements recited in claims 3 and 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Park et al. (US 2020/0209710) teaches a driving device including a housing (1100) comprising stepped corner portions (see figures 19-21).
Tseng et al. (US 2019/0129130) teaches a driving device including a housing (110) comprising stepped corner portions (see figures 1-3).
Lee et al. (US 2022/0094830) teaches a driving device including a housing (100) including corner portions each having first and second steps (see figure 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696